Citation Nr: 0834470	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for prostate cancer.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
February 1969, including service in the Pacific Proving 
Ground (PPG) from January 1954 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was first diagnosed with prostate cancer 
nearly 50 years after active military service.

2.  The veteran served aboard the USS RENSHAW during 
Operation CASTLE in the PPG from January to May 1954.

3.  The veteran's prostate cancer is not linked by competent 
medical or scientific evidence to active military service.


CONCLUSION OF LAW

Prostate cancer was not incurred during active military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for prostate cancer, 
which he opines is secondary to his exposure to ionizing 
radiation during service.  He reports that he served aboard 
the USS RENSHAW DDE-499 Anti-Submarine Destroyer, and says 
that he worked as a Radiation Monitor and supported 
operations aboard ship.  He adds that he assisted in 
evacuating inhabitants from an island that had been 
contaminated by fallout, and says that he was granted shore 
leave in Enewetak and Bikini and performed shore patrol 
duties in Enewetak a few times.  He also reports that he was 
issued a film badge (radiation dosimeter) that he wore during 
the entire operation; that he wore coveralls and gloves; and 
that he used a Geiger counter to "detect radiation probably 
after each test."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 C.F.R. 
§ 3.303.  Some chronic diseases, such as malignant tumors, 
may be presumed to have been incurred in service, if they 
become manifest to a degree of ten percent or more within one 
year of the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, service connection 
may be established for disabilities deemed as potentially 
"radiogenic" diseases pursuant to 38 C.F.R. § 3.311.

Service treatment records contain no record of any 
complaints, diagnosis, or treatment for prostate cancer, but 
private medical records dating from May 2003 (including a May 
2003 biopsy) do confirm a current diagnosis of 
"adenocarcinoma, Gleason 3+4, involving 2 of 6 cores from 
the right."  In addition, in a letter dated in March 2006 
the Defense Threat Reduction Agency (DTRA), which is a 
component of the Department of Defense, confirmed that the 
veteran was a participant in Operation CASTLE, which was a 
six detonation atmospheric nuclear test series conducted in 
the PPG in 1954.  The DTRA adds that the first five 
detonations occurred at Bikini Atoll between March 1 and May 
5, 1954, and the final detonation took place at Enewetak 
Atoll on May 14, 1954.  Enewetak and Bikini Atolls are 
approximately 190 nautical miles (nmi) apart.  

The DTRA also informs that the USS RENSHAW was a destroyer 
escort whose primary mission during this Operation was to 
provide security for the atolls of the PPG.  In addition, the 
RENSHAW provided escort service for another ship from Pearl 
Harbor to Enewetak; conducted search and rescue missions, 
escorted transport ships carrying the shot devices from 
Enewetak to Bikini; and provided post-shot support in 
locating fallout collector buoys.  According to the DTRA, the 
USS RENSHAW was 72 nmi west from surface zero near Nam Island 
at Bikini Atoll during the first detonation on March 1, 1954; 
95 nmi southwest from surface zero at Bikini Atoll during the 
second detonation on March 27, 1954; 200 nmi west from 
surface zero at Bikini Atoll during the third detonation on 
April 7, 1954; 200 nmi west from surface zero at Bikini Atoll 
during the fourth detonation on April 26, 1954; 60 nmi 
southeast from surface zero at Bikini Atoll during the fifth 
detonation on May 5, 1954; and 23 nmi southeast from surface 
zero at Enewetak during the sixth detonation on May 14, 1954.  
The DTRA informs that the veteran's detachment from the USS 
RENSHAW on April 1, 1955, ended his association with ships 
that participated in Operation CASTLE.

The Board notes that prostate cancer is among the 
"radiogenic" diseases listed under 38 C.F.R. § 3.311.  
Moreover, the evidence confirms that the veteran was exposed 
to ionizing radiation during service.  However, the 
demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  The 
Board must consider all relevant factors, including the 
amount of radiation exposure, in determining whether the 
record supports the contended etiologic relationship.  

In response to a request from VA in December 2003 for 
radiation dose information, the DTRA in December 2006 
reported that the USS RENSHAW experienced episodes of fallout 
beginning 37 hours after the March 27, 1954, detonation; and 
advised that the highest average topside intensity aboard the 
RENSHAW was 20 milliroentgens per hour on March 28, 1954.  
The DTRA further stated that intensities were reduced to 1 
milliroentgen per hour by April 3.  The DTRA also confirmed 
that "shore liberty and land-based recreational activities 
for ship crewmembers generally occurred when a ship was 
anchored near the residence islands . . . at Enewetak 
Atoll."  However, according to the DTRA, "based on worst-
case parameters and assumptions (not all of which the veteran 
may have encountered)," the maximum dose that the veteran 
could have received during his participation in Operation 
CASTLE was:  

External gamma dose						18 rem
External neutron dose:						0.5 
rem
Internal committed dose to the prostate (alpha):		
	4.5 rem
Internal committed dose to the prostate (beta + gamma):	2 
rem

In a December 2006 memorandum, VA's Chief Public Health and 
Environmental Hazards Officer advised that prostate cancer 
compensation claims from atomic veterans "may be evaluated 
using screening doses derived from the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH)."  He further 
stated that "since the attached prostate screening doses are 
based on gamma/beta radiation, the REPORTED doses have to be 
ADJUSTED for neutron and alpha radiation," and added that 
the adjustments are made by multiplying both the neutron and 
alpha doses each by 4 before adding all the doses together.  
According to the Chief, the ADJUSTED total prostate doses for 
PPG cases is 40 rem.  However, he then stated that all PPG 
cases involving veterans whose prostate cancers were 
diagnosed 25 or more years after exposure and/or who were 
exposed at age 25 or more have ADJUSTED total prostate doses 
less than the applicable screening doses.  Therefore it is 
unlikely that prostate cancers in these PPG veterans can be 
attributed to exposure to ionizing radiation in service.  

In accordance with 38 C.F.R. § 3.311(b)(1) the matter was 
referred to the Under Secretary for Benefits.  It was noted 
that the veteran was 27 years of age at the time of his 
exposure in 1954 and was "diagnosed with prostate cancer in 
2003 which was 49 years after last exposure," and it was 
then stated:

Pacific Proving Ground participants whose 
prostate cancers were diagnosed more than 
25 or more years after exposure and/or 
who were exposed at age 25 or more have 
adjusted total prostate doses less than 
the applicable screening doses; 
therefore, it is unlikely that prostate 
cancers can be attributed to exposure to 
ionizing radiation in-service.

The determination was that there is no reasonable possibility 
the veteran's prostate cancer resulted from radiation 
exposure in service.  The record contains no competent 
probative medical evidence to the contrary.

The preponderance of the evidence is obviously against the 
veteran's claim.  The evidence is negative for complaints, 
diagnosis, or treatment for prostate problems during service 
or within the one-year presumptive period thereafter.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, while the veteran 
was exposed to ionizing radiation during service, military 
experts have determined that his total ADJUSTED dose exposure 
is less than the applicable screening doses.  To paraphrase 
the opinions of the DTRA and VA's Chief Public Health and 
Environmental Hazards Officer, a causal link between such a 
low dose exposure after the age of 25 and the incurrence of 
prostate cancer some 50 years later is unlikely.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case the evidence does not show a nexus between 
prostate cancer and service, nor is there evidence that the 
veteran had prostate cancer in service or within a year of 
discharge from service.  While the veteran contends that the 
estimated dose estimate may not adequately reflect his 
particular exposure to ionizing radiation as a member of the 
Monitoring Team, he has provided no competent medical or 
scientific evidence to support his allegation.  See 38 C.F.R. 
§ 3.159(a).  In that regard, the Board notes that the 
veteran, as a layperson, is not competent to render medical 
diagnoses or establish an etiological relationship between a 
disability such as prostate cancer and in-service exposure to 
ionizing radiation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  
Accordingly, service connection for prostate cancer must be 
denied.  38 C.F.R. § 3.311.

Reasonable doubt has been considered in this matter, however, 
the record does not contain an approximate balance of 
negative and positive evidence on the merits for a finding in 
the veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in October 2003 the veteran was apprised of 
the information and evidence necessary to establish his claim 
for service connection for prostate cancer; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In March 2006, he 
was notified of how VA determines disability ratings and 
effective dates.  

Regarding the duty to assist, STRs and private treatment 
records have been obtained and made a part of the record.  
Service personnel and historical Naval records for the USS 
RENSHAW have also been obtained and associated with the 
claims file.  In addition, radiation dose estimates of the 
highest possible level of exposure to ionizing radiation that 
the veteran may have had during his service in the PPG have 
been obtained from the DTRA, and the matter was referred, per 
VA regulations, to the Under Secretary for Health.  Further, 
an opinion from VA's Chief Public Health and Environmental 
Hazards Officer has been obtained and associated with the 
claims file.  There is no indication that additional 
development is necessary, and the Board is satisfied that VA 
has done everything reasonably possible to assist the veteran 
with his claim.  


ORDER

Service connection for prostate cancer is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


